DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to the rejections under Zhou Chao have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to the rejections under Lundin have been fully considered but they are not persuasive. 
In response to applicant’s arguments, it is again noted that every limitation with the claims are conditional based upon “if it is detected that an amplitude of a drop of an available bandwidth…”

	Thus, the remaining conditional claim limitations are not be performed, as they are limited to a condition that will never occur during operation of Lundin’s system.
	Applicant is encouraged to amend the claims to include limitations which are positively recited and required within the claim, such as a step of actively “determining” an amplitude of a drop of the available bandwidth and “comparing” the determined amplitude to a preset threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou Chao (hereafter referenced as Chao) (CN 109327716 A) (submitted by applicant) (citations via machine translation to English) in view of Holmer et al. (Holmer) (US 9,106,787 B1) (of record), van der Schaar et al. (van der Schaar) (US 2012/0179834 A1) and Outlaw (US 2011/0066673 A1).
As to claim 1, Chao discloses a buffer processing method, wherein the method comprises:

if the drop of the video frame rate of the receiving terminal exceeds the second present threshold, adjusting a buffer size of the receiving terminal (paragraph 56, 58); and
if the drop of the video frame rate of the receiving terminal does not exceed the second present threshold, keeping the buffer size of the receiving terminal unchanged (unchanged delay and buffer; paragraph 56, 58).
While Chao discloses determining the overall available bandwidth and video frame rate of the receiving terminal, they fail to specifically disclose wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, detecting an amplitude of a drop of the available bandwidth and detecting an amplitude of a drop of the video frame rate.
In an analogous art, Holmer discloses a system for determining an estimated available bandwidth (Fig. 3, column 1, line 42-column 2, line 12) wherein the available bandwidth is determined according to a time when a receiving terminal receives each data frame and a size of the data frame (column 1, line 42-column 2, line 12, column 6, 
Additionally, in an analogous art, van der Schaar discloses a system for monitoring a received video stream (Fig. 1A-C; paragraph 64-67) by comparing available bandwidth to the bandwidth required for the stream (paragraph 75, 81, 85) which will detect an amplitude of a drop of the available bandwidth exceeds a preset threshold (temporary bandwidth drop of a predetermined amount or percentage; paragraph 93) so as to detect and compensate for large temporary swings in the available bandwidth (paragraph 93).
Finally, in an analogous art, Outlaw discloses a system for monitoring a received video stream (Fig. 1; paragraph 37-40) by determining a plurality of different client side conditions (paragraph 103-104) including detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset threshold (determining frame rate drop exceeding a threshold value; paragraph 103-104, 111) so as to detect and compensate for large swings in the current video frame rate (paragraph 50, 103-104, 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao’s system to include wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, as taught in combination with Holmer, for the typical benefit of accurately estimating the available bandwidth.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao and Holmer’s system to include detecting that an amplitude of a drop of the available bandwidth exceeds a first 
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao, Holmer and van der Schaar’s system to include detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset threshold, as taught in combination with Outlaw, for the typical benefit of detecting and compensating for large swings in the current video frame rate.

As to claim 5, Chao, Holmer, van der Schaar and Outlaw disclose wherein the adjusting a buffer size of the receiving terminal comprises: adjusting the buffer size of the receiving terminal according to the available bandwidth of the receiving terminal, where the buffer size is negatively correlated with the available bandwidth of the receiving terminal (decreased bandwidth causing a “jam” results in an increased delay buffer; see Chao at paragraph 56, 58).

As to claim 8, Chao discloses a device (paragraph 22), wherein the device comprises:
one or more processors (paragraph 22);
a storage for storing one or more programs (paragraph 22), the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a buffer processing method, wherein the method comprises:

if the drop of the video frame rate of the receiving terminal exceeds the second present threshold, adjusting a buffer size of the receiving terminal (paragraph 56, 58); and
if the drop of the video frame rate of the receiving terminal does not exceed the second present threshold, keeping the buffer size of the receiving terminal unchanged (unchanged delay and buffer; paragraph 56, 58).
While Chao discloses determining the overall available bandwidth and video frame rate of the receiving terminal, they fail to specifically disclose wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, detecting an amplitude of a drop of the available bandwidth and detecting an amplitude of a drop of the video frame rate.
In an analogous art, Holmer discloses a system for determining an estimated available bandwidth (Fig. 3, column 1, line 42-column 2, line 12) wherein the available bandwidth is determined according to a time when a receiving terminal receives each data frame and a size of the data frame (column 1, line 42-column 2, line 12, column 6, 
Additionally, in an analogous art, van der Schaar discloses a system for monitoring a received video stream (Fig. 1A-C; paragraph 64-67) by comparing available bandwidth to the bandwidth required for the stream (paragraph 75, 81, 85) which will detect an amplitude of a drop of the available bandwidth exceeds a preset threshold (temporary bandwidth drop of a predetermined amount or percentage; paragraph 93) so as to detect and compensate for large temporary swings in the available bandwidth (paragraph 93).
Finally, in an analogous art, Outlaw discloses a system for monitoring a received video stream (Fig. 1; paragraph 37-40) by determining a plurality of different client side conditions (paragraph 103-104) including detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset threshold (determining frame rate drop exceeding a threshold value; paragraph 103-104, 111) so as to detect and compensate for large swings in the current video frame rate (paragraph 50, 103-104, 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao’s system to include wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, as taught in combination with Holmer, for the typical benefit of accurately estimating the available bandwidth.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao and Holmer’s system to include detecting that an amplitude of a drop of the available bandwidth exceeds a first 
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao, Holmer and van der Schaar’s system to include detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset threshold, as taught in combination with Outlaw, for the typical benefit of detecting and compensating for large swings in the current video frame rate.

As to claim 12, Chao, Holmer, van der Schaar and Outlaw disclose wherein the adjusting a buffer size of the receiving terminal comprises: adjusting the buffer size of the receiving terminal according to the available bandwidth of the receiving terminal, where the buffer size is negatively correlated with the available bandwidth of the receiving terminal (decreased bandwidth causing a “jam” results in an increased delay buffer; see Chao at paragraph 56, 58).

As to claim 15, Chao discloses a non-transitory storage medium containing computer executable instructions (paragraph 22) which, when executed by a computer processor (paragraph 22), perform a buffer processing method, wherein the method comprises:
if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold (download bandwidth drops below set multiple of video bitrate; paragraph 55-56), detecting whether a drop of a video frame rate of the 
if the drop of the video frame rate of the receiving terminal exceeds the second present threshold, adjusting a buffer size of the receiving terminal (paragraph 56, 58); and
if the drop of the video frame rate of the receiving terminal does not exceed the second present threshold, keeping the buffer size of the receiving terminal unchanged (unchanged delay and buffer; paragraph 56, 58).
While Chao discloses determining the overall available bandwidth and video frame rate of the receiving terminal, they fail to specifically disclose wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, detecting an amplitude of a drop of the available bandwidth and detecting an amplitude of a drop of the video frame rate.
In an analogous art, Holmer discloses a system for determining an estimated available bandwidth (Fig. 3, column 1, line 42-column 2, line 12) wherein the available bandwidth is determined according to a time when a receiving terminal receives each data frame and a size of the data frame (column 1, line 42-column 2, line 12, column 6, line 49-59) so as to use the received media stream to accurately estimate the bandwidth available (column 1, line 42-column 2, line 12, column 6, line 49-59).

Finally, in an analogous art, Outlaw discloses a system for monitoring a received video stream (Fig. 1; paragraph 37-40) by determining a plurality of different client side conditions (paragraph 103-104) including detecting whether a drop of a video frame rate of the receiving terminal exceeds a preset threshold (determining frame rate drop exceeding a threshold value; paragraph 103-104, 111) so as to detect and compensate for large swings in the current video frame rate (paragraph 50, 103-104, 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao’s system to include wherein the available bandwidth is determined according to a time when the receiving terminal receives each data frame and a size of the data frame, as taught in combination with Holmer, for the typical benefit of accurately estimating the available bandwidth.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao and Holmer’s system to include detecting that an amplitude of a drop of the available bandwidth exceeds a first preset threshold, as taught in combination with van der Schaar, for the typical benefit of detecting and compensating for large temporary swings in the available bandwidth.


As to claim 19, Chao, Holmer, van der Schaar and Outlaw disclose wherein the adjusting a buffer size of the receiving terminal comprises: adjusting the buffer size of the receiving terminal according to the available bandwidth of the receiving terminal, where the buffer size is negatively correlated with the available bandwidth of the receiving terminal (decreased bandwidth causing a “jam” results in an increased delay buffer; see Chao at paragraph 56, 58).

As to claims 3-4, 10-11, 17-18, while Chao, Holmer, van der Schaar and Outlaw disclose first and second threshold values, they fail to explicitly disclose wherein the second threshold is smaller than or equal to one half of the first threshold or wherein the second threshold is 10%, and the first threshold is 20%.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Chao’s system to include the specific threshold values of the second threshold smaller than or equal to one half of the first threshold or wherein the second threshold is 10%, and the first threshold is 20%, since it has been .

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao, Holmer, van der Schaar and Outlaw and further in view of Lundin et al. (Lundin) (US 2012/0281572 A1) (of record).
As to claims 6, 13, 20, while Chao discloses adjusting the buffer size of the receiving terminal using the available bandwidth of the receiving terminal, he fails to specifically disclose determining a maximum and average frame size of data frames received by the receiving terminal within a preset time window, and determining a noise delay after performing Kalman filtering for the noise already received by the receiving terminal, estimating a value of a desired buffer size using the maximum value, the average value and the noise delay, and adjusting the buffer size of the receiving terminal to the estimated value.
In an analogous art, Lundin discloses a system for the buffer size of the receiving terminal (paragraph 6) by determining a maximum value and an average value of the data frame received by the receiving terminal within a preset time window (paragraph 8, 11, 49-54, 69), determining a noise delay (paragraph 8, 34-40) after performing Kalman filtering for the noise already received by the receiving terminal (see Lundin at paragraph 17, 23), estimating a value of a desired buffer size using the maximum value, the average value and the noise delay (paragraph 8, 17, 34, 55), and adjusting the buffer size of the receiving terminal to the estimated value (paragraph 55) so as to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chao’s system to include determining a maximum value and an average value of the data frame received by the receiving terminal within a preset time window, and determining a noise delay after performing Kalman filtering for the noise already received by the receiving terminal (see Lundin at paragraph 17, 23), estimating a value of a desired buffer size using the available bandwidth of the receiving terminal, the maximum value, the average value and the noise delay, and adjusting the buffer size of the receiving terminal to the estimated value, as taught in combination with Lundin, for the typical benefit of determining an appropriate buffer level which accounts for delays caused by different frame sizes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-13, 15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundin et al. (Lundin) (US 2012/0281572 A1) (of record).
As to claim 1, Lundin discloses a buffer processing method (processing to determine buffer size; Fig. 3, paragraph 48-55), wherein the method comprises:
if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold”).  As Lundin does not disclose detecting any drop of an available bandwidth and does not disclose detecting that such a drop exceeds a threshold, the claimed conditional elements are not required).

As to claim 8, Lundin discloses a device (Fig. 2A, 4), wherein the device comprises:
one or more processors (paragraph 83-85);
a storage for storing one or more programs (paragraph 83-85), the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a buffer processing method (processing to determine buffer size; Fig. 3, paragraph 48-55), wherein the method comprises:
if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold (all the remaining claim limitations are conditional, and are only required and occur dependent upon “if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold”).  As Lundin does not disclose detecting any drop of an available bandwidth and does not disclose detecting that such a drop exceeds a threshold, the claimed conditional elements are not required).


if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold (all the remaining claim limitations are conditional, and are only required and occur dependent upon “if it is detected that a drop of an available bandwidth of a receiving terminal exceeds a preset first threshold”).  As Lundin does not disclose detecting any drop of an available bandwidth and does not disclose detecting that such a drop exceeds a threshold, the claimed conditional elements are not required).

Claims 3-6, 10-13, 17-20 are taught by Lundin, as shown in claims 1, 8, 15 above, as Lundin discloses the required device, method and non-transitory storage medium, with any remaining conditional limitations not being actively required). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/James R Sheleheda/           Primary Examiner, Art Unit 2424